In two proceedings pursuant to CPLR article 78, inter alia, to compel the respondents to remove certain material from petitioner’s personnel file, the petitioner appeals from two judgments (one in each proceeding) of the Supreme Court, Dutchess County, both dated December 11, 1978, each of which dismissed the petition. Judgments affirmed, with separate bills of $50 costs and disbursements. The letters sent to petitioner fell within the bounds of permissible administrative evaluation. Petitioner failed to make out a claim of stigmatization, alleging neither publication nor falsehood (see Gentile v Wallen, 562 F2d 193). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.